Title: John C. Payne (for JM) to Charles J. Ingersoll, 14 May 1836
From: Payne, John Coles
To: Ingersoll, Charles Jared


                        
                            
                                Sir.
                            
                            
                                
                                    Montpellier
                                
                                May 14. 1836.
                            
                        
                        
                        Mr. M. being at present too much indisposed to use his own pen desires me to acknowledge the receipt of your
                            letter of the 9th. instant, and to thank you for your friendly solicitude on the subject of his health. I am sorry to
                            say that the change in it since you left Montpellier has not been favorable. You need not be assured of the pleasure he
                            always feels in the society of his friends especially the most intelligent and enlightened of them, when his condition
                            permits him to enjoy it.
                        No favorable moment, he thinks, ought to be omitted to press on G. B. a settlement of the great questions of
                            free goods & free sailors in neutral vessels, blockades, contraband of war &ca. He recollects that a
                            letter to you some years ago sketched the grounds on which the principle that free ships free goods might even then claim
                            as de jure to be a law of nations, and in the present state of the world, with the prospect of an American navy which will
                            equal hers in a few years, she can no longer hope to continue mistress of the seas. The trident, if there be one, must pass
                            to this Hemisphere, where it may be hoped it will be less abused than it has been on the other. The effects of a due
                            reform of Belligerent claims on the Ocean will change essentially the relations between them and neutrals; and make the
                            latter, not the former, the gainers in time of war. On the subject of Blockades a communication of the British Govt.
                            brought by Mr. Merry came fully up to our demands. It resulted from our protest against a spurious blockade of the islands
                            of Martinique & Gaudaloupe by Admiral Duckworth. The case merits a resort for an explanation of it to the records
                            & files in the department of State. Mrs. M. with her niece & son beg to be united in the expression of all
                            the good wishes felt at Montpellier for yourself & Miss Ingersoll
                        
                        
                            
                                J. C. Payne
                            
                        
                    